UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 5)* WORLD WRESTLING ENTERTAINMENT, INC. (Name of Issuer) Class A Common Stock, $0.01 par value (Title of Class of Securities) 98156Q108 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: // Rule 13d-1(b) / X / Rule 13d-1(c) // Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie Levesque 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares 5. Sole Voting Power 1,914,678 Beneficially Owned by 6. Shared Voting Power 0 Each Reporting Person 7. Sole Dispositive Power 3,764,071 With: 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,764,071 Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 11.4% Type of Reporting Person IN Page 2 of 10 Pages SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization State of Connecticut Number of Shares 5. Sole Voting Power Beneficially Owned by 6. Shared Voting Power 0 Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 6.0% Type of Reporting Person OO Page 3 of 10 Pages SCHEDULE 13G/A CUSIP NO. 98156Q108 1. Names of Reporting Persons. Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization State of Connecticut Number of Shares 5. Sole Voting Power Beneficially Owned by 6. Shared Voting Power 0 Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 5.9% Type of Reporting Person OO Page 4 of 10 Pages SCHEDULE 13G/A CUSIP NO. 98156Q108 Explanatory Note This amended Statement on Schedule 13G relates to the (i) 1,862,733 shares of the Class B Common Stock, $.01 par value per share (“Class B Common Stock”), of World Wrestling Entertainment, Inc. (the “Company”) held by the Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 (the “2004 Trust”), (ii) 1,849,393 shares of Class B Common Stock held by the Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 (the “2008 Trust”) and (iii) shares of the Company’s Class A Common Stock, $.01 par value per share (“Class A Common Stock”), beneficially owned by Stephanie Levesque.Stephanie Levesque is the sole beneficiary and Investment Director of the 2004 Trust and the beneficiary and Investment Director of the 2008 Trust.Stephanie Levesque possesses sole voting and dispositive control over the shares of Class B Common Stock held by the 2004 Trust and sole dispositive control over the shares of Class B Common Stock held by the 2008 Trust.Class B Common Stock is fully convertible into Class A Common Stock, on a one-for-one basis, at any time at the option of the holder. The number of shares reported herein as beneficially owned by Ms. Levesque excludes 51,361 shares of Class A Common Stock owned by Paul Levesque and Ms. Levesque disclaims beneficial ownership of those shares. Item 1. Name of Issuer (a) World Wrestling Entertainment, Inc. (b) Address of Issuer’s Principal Executive Offices 1241 East Main Street Stamford, Connecticut 06902 Item 2. (a) This Statement on Schedule 13G is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): (i) Stephanie Levesque (“Ms. Levesque”) (ii) Stephanie McMahon Levesque Trust U/A Vincent K. McMahon Irrev. Trust dtd. 6/24/04 (the “2004 Trust”) (iii) Stephanie McMahon Levesque Trust u/a Vincent K. McMahon Irrev. Trust dtd. 12/23/2008 (the “2008 Trust”) (b) The address of the Principal Business Office of the Reporting Persons is: c/o World Wrestling Entertainment, Inc. 1241 East Main Street Page 5 of 10 Pages SCHEDULE 13G/A CUSIP NO. 98156Q108 Stamford, Connecticut 06902 (c) Citizenship: (i) Ms. Levesque is a citizen of the United States of America. (ii) The 2004 Trust is an entity organized under the laws of the State of Connecticut. (iii) The 2008 Trust is an entity organized under the laws of the State of Connecticut. (d) Title of Class of Securities Class A Common Stock, $0.01 par value (e) CUSIP Number 98156Q108 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a)
